Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 1 of 10 PageID #: 127




                             EXHIBIT A
      Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 2 of 10 PageID #: 128




                                                                                                                   why Simply
                                                                                                                   Potatoes®?


                                                                                                                     mashed


                                                                                                                   hash browns


                                                                                                                      diced


                                                                                                                     sliced


                                                                                                                    wedges
                                                                                                                    & whole


                                                                                                                   Farm Fresh™

made-from-fresh potatoes.
                        simply done.
                                                                                                                   full product
                                                                                                                      details



                                                                                           EVERYTHING YOU NEED.™
                                               Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 3 of 10 PageID #: 129




   the potatoes you want                                                                                                                                 why Simply

                           with ease                                                                                                                     Potatoes®?


                                                                                                                                                           mashed
       Simply Potatoes® delivers exactly that – and so much more.
       With Simply Potatoes, you’re always ready to offer real,
       made-from-fresh potatoes that will impress guests with
       genuine flavor and consistent plate appeal.                                                                                                      hash browns


       fresh matters                                                                                                                                        diced


       93           %
       of consumers rate freshness
                                                          83       %
                                                          of consumers believe
                                                                                                                                                            sliced
       of food as important to                            refrigerated potatoes
       selecting a restaurant.*                           are fresh.*
                                                                                                                                                           wedges
                                                                                                                                                           & whole

       100% real potatoes. Always made from fresh potatoes,
       and never frozen.                                                                                                                                Farm Fresh™
       C
        onsistency. The goodness of scratch, but with more
       consistent quality and performance.                                                                                                               full product
                                                                                                                                                            details
       Ready to use. Already cleaned, peeled, cut or mashed,
       and ready to cook.

       Overall Integrity. With Simply Potatoes, you’re supported by
       quality products and people committed to bringing you total
       value and real-world menu solutions.




  exclusive programs
                                              that help you build profits
       Simply Potatoes is the leader in the refrigerated potatoes category,
       and the #1 grocery retail brand.† Our business-building programs
       have proven very successful, helping operators do more – and earn
       more – with Simply Potatoes.


                                         Switch to Simply™
                                         If you’re not using refrigerated potatoes,
                                         you could be sacrificing quality,
                                         convenience and savings. Find out why
                                         switching to Simply Potatoes is the smart choice
                                         for your operation.

                                             See It Now



                                         Center Your Sides™
                                         Discover how Simply Potatoes can help you drive traffic and increase profits by adding unique,
                                         memorable potato side dish recipes that complement your traditional favorites.

                                             See It Now


*Datassential February 2014 Omnibus
†ACNielsen, TTL US 52 weeks ending 2/1/14 (Pounds Sold)

For ordering information, or customer service assistance, call 1-800-328-5474




©2014 Michael Foods, Inc. All Rights Reserved. POT100                         michaelfoods.com                                      Simply Smarter. Simply Better.™
                                               Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 4 of 10 PageID #: 130




                                                                                                                                                                 why Simply


  mashed
                                                                                                                                                                 Potatoes®?


                                                                                                                                                                   mashed
  simply real. simply done.
      As the second most popular potato side dish,*
      mashed potatoes are a key component of your                                                                                                               hash browns
      menu. And it’s essential they meet your customers’
      expectations for taste, freshness and texture.†
                                                                                                                                                                    diced
      Simply Potatoes® Mashed Potatoes:
       • Are made from fresh potatoes, and quality
         ingredients, for a scratch-made taste.                                                                                                                     sliced

         lways have a smooth and creamy texture
       •A
         to please the widest variety of customers.                                                                                                                wedges
                                                                                                                                                                   & whole
       • Arrive mashed and ready to heat for
         total convenience.

       • Offer multiple varieties, so there’s a perfect                                                                                                         Farm Fresh™
         option for every operation.

                                                                                                                                                                 full product
                                                                                                                                                                    details
         code                     description                    pack size       shelf life   variety                      details
                                                                   (lbs.)         (DOM)


                                                                                                        Made with peeled Russet potatoes, skim
     20169-15010         Traditional Mashed                         4/6             50
                                                                                                        milk, margarine and salt

                                                                                                        Made with peeled Russet potatoes, skim
     20169-15080         Seasoned Mashed                            4/6             50
                                                                                                        milk, butter, salt and white pepper

                                                                                                        Made with peeled Russet potatoes, milk,
     20169-15750         Homestyle Mashed                           4/6             50
                                                                                                        butter, salt and black pepper

                                                                                                        Made with peeled Russet potatoes, milk,
     20169-15770         Deluxe Mashed                              4/6             50                  butter, natural sour cream flavor, salt and
                                                                                                        black pepper

                                                                                                        Made with skin-on Red potatoes, skim milk,
     20169-15190         Red Skin Mashed                            4/6             42                  butter, natural sour cream flavor, salt and
                                                                                                        white pepper

                                                                                                        Made with skin-on Red potatoes, skim milk,
                         Red Skin Roasted Garlic
     20169-15880                                                    4/6             42                  butter, salt, roasted garlic and
                         Mashed
                                                                                                        white pepper

                                                                                                        Made with peeled Yellow potatoes, milk,
     20169-18750         Northern Gold™ Mashed                      4/6             50
                                                                                                        butter, and salt

                                                                                                        Made with peeled Sweet potatoes, skim
     20169-17700         Sweet Potato Mashed                        4/6             50
                                                                                                        milk, brown sugar, margarine and cinnamon


  All Simply Potatoes® Mashed Products are Certified Kosher, Gluten-Free, Sulfite-Free, and contain 0 grams trans fat per serving - Enjoy!

  *NPD, CREST (YE Nov ’13): Top Potato Side Dishes by Servings
  †Datassential Feb. 2014 Consumer Omnibus: Top Three Mashed Potato Attributes




©2014 Michael Foods, Inc. All Rights Reserved. POT100                                  michaelfoods.com                                     Simply Smarter. Simply Better.™
                                               Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 5 of 10 PageID #: 131




                                                                                                                                                                  why Simply

  hash browns
  simply convenient. simply done.
                                                                                                                                                                  Potatoes®?


                                                                                                                                                                    mashed
      Serve your customers the #1 breakfast side dish,*
      just the way they want it ... fresh tasting, golden-
      brown and crispy!†                                                                                                                                         hash browns

      Simply Potatoes® Hash Browns:
                                                                                                                                                                     diced
       • Shredded from fresh potatoes,
         and never frozen.

       •U
         tilize our proprietary IntegraChill™                                                                                                                       sliced
         Freshness Assurance process that protects
         the natural taste, texture and integrity of the
         potato shred.                                                                                                                                              wedges
                                                                                                                                                                    & whole
       • Go straight from cooler to grill.

       • Deliver consistent performance and versatility
         across all menus and dayparts.                                                                                                                          Farm Fresh™


                                                                                                                                                                  full product
         code                     description                 pack size         shelf life    variety                      details                                   details
                                                                  (lbs.)          (DOM)


                         Shredded Hash Browns,                                                          Classic Shred 1/8” x 3/16”, peeled
     20169-15100                                                  2/10               35
                         3/16” wide                                                                     Russet potatoes

                         Shredded Hash Browns,                                                          Classic Shred 1/8” x 3/16”, peeled
     20169-15105                                                  1/10               35
                         3/16” wide                                                                     Russet potatoes

                         Special Cut Hash Browns,                                                       Special Shred 1/8” x 3/8”, skin-on
     20169-30001                                                  2/10               31
                         3/8” wide                                                                      Russet potatoes


  All Hash Browns Products are Certified Kosher, Gluten-Free, Sulfite-Free, and contain 0 grams trans fat per serving - Enjoy!

  * NPD, CREST (YE Dec ’13): Top Breakfast Side Dishes by Servings (Hash Browns/Home Fries)
  † Datassential Feb. 2014 Consumer Omnibus: Top Three Hash Brown Attributes




©2014 Michael Foods, Inc. All Rights Reserved. POT100                                  michaelfoods.com                                      Simply Smarter. Simply Better.™
                                               Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 6 of 10 PageID #: 132




                                                                                                                                                          why Simply


  diced
                                                                                                                                                          Potatoes®?


                                                                                                                                                            mashed
  simply versatile. simply done.
      With Simply Potatoes® Diced Potatoes, you have
      the versatility to go from morning through night.
                                                                                                                                                         hash browns
      From home fries at breakfast – to classic potato
      favorites at lunch – to signature roasted potatoes
      at dinner.                                                                                                                                             diced

      Simply Potatoes® Diced Potatoes:
       • Eliminate time spent cleaning, peeling                                                                                                              sliced
         and dicing.

       •A
         re always made from fresh potatoes,                                                                                                               wedges
         and never frozen.                                                                                                                                  & whole
       • Provide a wide range of dice sizes and
         varieties, offering a perfect fit for                                                                                                           Farm Fresh™
         every operator.

       • Perfect for home fries, potato salads, soups
                                                                                                                                                          full product
         and other on-trend diced applications.                                                                                                              details


         code                     description              pack size    shelf life   variety                        details
                                                             (lbs.)       (DOM)



                                                                                                 Diced 5/8” x 5/8” x 3/4”, peeled Russet
     20169-15110         5/8” Southern Style Diced            2/10          35
                                                                                                 potatoes



                                                                                                 Diced 5/8” x 5/8” x 3/4”, peeled Russet
     20169-15115         5/8” Southern Style Diced            1/10          35
                                                                                                 potatoes



                                                                                                 Diced 5/8” x 3/4” x 7/8”, peeled Russet
     20169-15150         3/4” Large Diced                     2/10          35
                                                                                                 potatoes



                                                                                                 Diced 7/8” x 7/8” x 3/4”, peeled Russet
     20169-15140         7/8" Extra Large Diced               2/10          35
                                                                                                 potatoes



                                                                                                 Diced 5/8” x 5/8” x 3/4”, skin-on Red
     20169-15170         5/8" Red Skin Diced                  2/10          31
                                                                                                 potatoes



                                                                                                 Diced 5/8” x 3/4” x 7/8”, skin-on Red
     20169-15300         3/4” Large Red Skin Diced            2/10          31
                                                                                                 potatoes


   All Diced Products are Certified Kosher, Gluten-Free, Sulfite-Free, and contain 0 grams trans fat per serving - Enjoy!




©2014 Michael Foods, Inc. All Rights Reserved. POT100                         michaelfoods.com                                       Simply Smarter. Simply Better.™
                                               Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 7 of 10 PageID #: 133




                                                                                                                                                           why Simply


  sliced
                                                                                                                                                           Potatoes®?


                                                                                                                                                             mashed
  simply dependable. simply done.
      Give your customers that fresh, scratch-made
      taste – while saving time and labor with the ease
                                                                                                                                                          hash browns
      of a sliced refrigerated product.


      Simply Potatoes® Sliced Potatoes:                                                                                                                       diced
       • Arrive prepared and ready to cook.

         eliver consistently-sized slices in
       •D                                                                                                                                                     sliced
         multiple varieties.

       • Are made from fresh potatoes, never frozen.
                                                                                                                                                             wedges
       • No matter what your application – scalloped                                                                                                         & whole
         potatoes, pizzas, chips, strattas and more
         – your customers will always enjoy real
         potatoes and fresh potato flavor.                                                                                                                Farm Fresh™


                                                                                                                                                           full product
                                                                                                                                                              details
         code                     description              pack size    shelf life   variety                         details
                                                             (lbs.)       (DOM)



                         American Home Fries
     20169-15120                                              2/10          35                    Sliced 1/8” thick, peeled Russet potatoes
                         Sliced, 1/8”



                         American Home Fries
     20169-15125                                              1/10          35                    Sliced 1/8” thick, peeled Russet potatoes
                         Sliced, 1/8”



                                                                                                  Sliced 5/8” to 3/4” thick, peeled
     20169-15270         Hearty Cut Sliced, 3/4”              2/10          35
                                                                                                  Russet potatoes



     20169-34000         Skin-on Sliced, 1/4”                 2/10          31                    Sliced 1/4” thick, skin-on Russet potatoes



     20169-15230         Red Skin Sliced, 1/4”                2/10          31                    Sliced 1/4” thick, skin-on Red potatoes


   All Sliced Products are Certified Kosher, Gluten-Free, Sulfite-Free, and contain 0 grams trans fat per serving - Enjoy!




©2014 Michael Foods, Inc. All Rights Reserved. POT100                         michaelfoods.com                                        Simply Smarter. Simply Better.™
                                               Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 8 of 10 PageID #: 134




                                                                                                                                                         why Simply

  wedges & whole                                                                                                                                         Potatoes®?

  simply smart. simply done.                                                                                                                               mashed
      Simply Potatoes® Wedges and Whole Peeled
      Potatoes are convenient and versatile. Already
      cleaned and partially cooked for optimal                                                                                                          hash browns
      performance, these products allow you to create
      stand-out potato dishes in no time.
                                                                                                                                                            diced
      Simply Potatoes® Wedges &
      Whole Peeled:
       • Always made from fresh potatoes, and                                                                                                               sliced
         never frozen.

       •R
         ed Skin Wedges provide an upscale                                                                                                                wedges
         appearance and add color to any plate –                                                                                                           & whole
         great for roasted potatoes or potato salad.

       • Whole Potatoes are a great starting point for                                                                                                  Farm Fresh™
         virtually any potato dish – shred, slice, dice
         or mash for complete versatility.
                                                                                                                                                         full product
                                                                                                                                                            details

         code                      description               pack size    shelf life   variety                     details
                                                               (lbs.)       (DOM)



                                                                                                   8-cut wedges from B-sized, skin-on
     20169-12587         Small Red Skin Wedges, 8-cut           2/10          31
                                                                                                   Red potatoes



                                                                                                   8-cut wedges from A-sized, skin-on
     20169-15870         Red Skin Wedges, 8-cut                 2/10          31
                                                                                                   Red potatoes



                                                                                                   4-cut wedges from B-sized, skin-on
     20169-12590         Quartered Red Skin Wedges              2/10          31
                                                                                                   Red potatoes



     20169-15340         Whole B Potato, Peeled                 2/10          35                   Whole peeled, B-sized Russet potatoes


  All Simply Potatoes® Wedges and Whole Products are Certified Kosher, Gluten-Free, Sulfite-Free, and contain 0 grams trans fat per serving - Enjoy!




©2014 Michael Foods, Inc. All Rights Reserved. POT100                         michaelfoods.com                                      Simply Smarter. Simply Better.™
                                               Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 9 of 10 PageID #: 135




                                                                                                                                                            why Simply

  Farm Fresh                                                     ™                                                                                          Potatoes®?


      Available to customers in Western Distribution,                                                                                                         mashed
      Farm Fresh™ refrigerated potatoes feature
      skin-on cuts for a home-style appearance and
      fresh taste. Available in a wide range of convenient,                                                                                                hash browns
      ready-to-cook products that will save you time
      and labor.
                                                                                                                                                               diced
      Farm        Fresh™         Potatoes:
       • Arrive prepared and ready to cook –
         no cleaning or cutting.                                                                                                                               sliced
       • Always made from fresh potatoes,
         and never frozen.
                                                                                                                                                              wedges
       • Varieties include sliced, hash browns                                                                                                                & whole
         and diced.

                                                                                                                                                           Farm Fresh™
         code                      description               pack size    shelf life   variety                       details
                                                               (lbs.)       (DOM)
                                                                                                                                                            full product
                                                                                                                                                               details
                         Skin-on Shredded Hash                                                     Classic Shred 3/16” wide, skin-on
     20169-30210                                                2/10          35
                         Browns, 3/16”                                                             Russet potatoes



                                                                                                   Classic Shred 3/16” wide, partially
     20169-83210         Shredded Hash Browns, 3/16”            2/10          35
                                                                                                   peeled Russet potatoes



                         Skin-on Special Cut Hash                                                  Special Shred 3/8” wide, skin-on
     20169-33210                                                2/10          35
                         Browns, 3/8”                                                              Russet potatoes



                                                                                                   Special Shred 3/8” wide, partially peeled
     20169-83230         Special Cut Hash Browns, 3/8”          2/10          35
                                                                                                   Russet potatoes



                                                                                                   Diced 1/2” x 1/2” x 3/4”, partially peeled
     20169-80220         1/2” Diced                             2/10          35
                                                                                                   Russet potatoes



                                                                                                   Diced 1/2” x 1/2” x 3/4”, skin-on
     20169-90210         1/2” Skin-on Diced                     2/10          35
                                                                                                   Russet potatoes



                                                                                                   Diced 3/4” x 3/4” x 1”, skin-on
     20169-91210         3/4” Skin-on Diced                     2/10          35
                                                                                                   Russet potatoes



                                                                                                   Diced 1/2” x 3/4” x 1”, skin-on
     20169-71210         3/4" Red Skin Diced                    2/10          35
                                                                                                   Red potatoes



                                                                                                   Diced 1 1/2” x 3/4” x 1/2”, skin-on
     20169-74210         3/4" Large Red Skin Diced              2/10          35
                                                                                                   Red potatoes



                         Skin-on Cottage Fries Sliced,                                             Sliced 1/8” thick, skin-on
     20169-40230                                                2/10          35
                         1/8”                                                                      Russet potatoes



     20169-20210         Skin-on Sliced, 1/4”                   2/10          35                   Sliced 1/4” thick, skin-on Russet potatoes



                                                                                                   Sliced 1/4” thick, partially peeled
     20169-84210         Sliced, 1/4”                           2/10          35
                                                                                                   Russet potatoes



                                                                                                   Partially peeled Russet potato pulp,
     20169-63150         Mashed Pulp-Tote                     120/15          21
                                                                                                   no added ingredients; tote



                                                                                                   Partially peeled Russet potato pulp,
     20169-63152         Mashed Pulp                            2/15          21
                                                                                                   no added ingredients


  All Farm Fresh™ Products are Certified Kosher, Gluten-Free, Sulfite-Free, and contain 0 grams trans fat per serving - Enjoy!
  Farm Fresh™ Potatoes are available for Western Distribution only: AZ, CA, ID, MT, NM, NV, OR, UT, WA



©2014 Michael Foods, Inc. All Rights Reserved. POT100                         michaelfoods.com                                         Simply Smarter. Simply Better.™
                                              Case 1:18-cv-02250-NGG-RML Document 15-1 Filed 12/14/18 Page 10 of 10 PageID #: 136




                                                                                                                                                                why Simply


  full product details
                                                                                                                                                                Potatoes®?


                                                                                                                                                                  mashed


  mashed                                                                                                                                                       hash browns

         code                 description               pack         shelf   net wt       gross      case      variety             details
                                                        size          life    (lbs.)     wt (lbs.)   cube
                                                        (lbs.)
                                                                                                                                                                   diced

                                                                                                                         Made with peeled Russet
     20169-15010         Traditional Mashed              4/6          50       24         25.22       0.51               potatoes, skim milk,
                                                                                                                         margarine and salt
                                                                                                                                                                   sliced

                                                                                                                         Made with peeled Russet
                                                                                                                         potatoes, skim milk,
     20169-15080         Seasoned Mashed                 4/6          50       24         25.22       0.51
                                                                                                                         butter, salt and white                   wedges
                                                                                                                         pepper                                   & whole
                                                                                                                         Made with peeled Russet
     20169-15750         Homestyle Mashed                4/6          50       24         25.22       0.51               potatoes, milk, butter,
                                                                                                                         salt and black pepper
                                                                                                                                                                Farm Fresh™

                                                                                                                         Made with peeled Russet
                                                                                                                         potatoes, milk, butter,                full product
     20169-15770         Deluxe Mashed                   4/6          50       24         25.22       0.51
                                                                                                                         natural sour cream flavor,
                                                                                                                         salt and black pepper                     details

                                                                                                                         Made with skin-on Red
                                                                                                                         potatoes, skim milk,
     20169-15190         Red Skin Mashed                 4/6          42       24         25.22       0.51               butter, natural sour
                                                                                                                         cream flavor, salt and
                                                                                                                         white pepper

                                                                                                                         Made with skin-on Red
                         Red Skin Roasted                                                                                potatoes, skim milk,
     20169-15880                                         4/6          42       24         25.22       0.51
                         Garlic Mashed                                                                                   butter, salt, roasted garlic
                                                                                                                         and white pepper

                                                                                                                         Made with peeled Yellow
                         Northern Gold™
     20169-18750                                         4/6          50       24         25.22       0.51               potatoes, milk, butter,
                         Mashed
                                                                                                                         and salt

                                                                                                                         Made with peeled Sweet
                         Sweet Potato                                                                                    potatoes, skim milk,
     20169-17700                                         4/6          50       24         25.22       0.51
                         Mashed                                                                                          brown, sugar, margarine
                                                                                                                         and cinnamon




  hash browns
         code                 description               pack         shelf   net wt       gross      case      variety             details
                                                        size          life    (lbs.)     wt (lbs.)   cube
                                                        (lbs.)


                         Shredded Hash                                                                                   Classic Shred
     20169-15100         Browns,                         2/10         35       20         21.87       0.57               1/8” x 3/16”, peeled
                         3/16” wide                                                                                      Russet potatoes

                         Shredded Hash                                                                                   Classic Shred
     20169-15105         Browns,                         1/10         35       10         11.80       0.35               1/8” x 3/16”, peeled
                         3/16” wide                                                                                      Russet potatoes

                         Special Cut Hash                                                                                Special Shred
     20169-30001         Browns,                         2/10         31       20         21.87       0.57               1/8” x 3/8”, skin-on
                         3/8” wide                                                                                       Russet potatoes




  diced
         code                 description               pack         shelf   net wt       gross      case      variety             details
                                                        size          life    (lbs.)     wt (lbs.)   cube
                                                        (lbs.)



                         5/8” Southern Style                                                                             Diced 5/8”x 5/8” x 3/4”,
     20169-15110                                        2/10          35        20         21.87      0.57
                         Diced                                                                                           peeled Russet potatoes



                         5/8” Southern Style                                                                             Diced 5/8” x 5/8” x 3/4”,
     20169-15115                                        1/10          35        10         11.80      0.35
                         Diced                                                                                           peeled Russet potatoes



                                                                                                                         Diced 5/8” x 3/4” x 7/8”,
     20169-15150         3/4” Large Diced               2/10          35        20         21.87      0.57
                                                                                                                         peeled Russet potatoes



                                                                                                                         Diced 7/8” x 7/8” x 3/4”,
     20169-15140         7/8" Extra Large Diced         2/10          35        20         21.87      0.57
                                                                                                                         peeled Russet potatoes



                                                                                                                         Diced 5/8” x 5/8” x 3/4”,
     20169-15170         5/8" Red Skin Diced            2/10          31        20         21.87      0.57
                                                                                                                         skin-on Red potatoes



                         3/4” Large Red Skin                                                                             Diced 5/8” x 3/4” x 7/8”,
     20169-15300                                        2/10          31        20         21.87      0.57
                         Diced                                                                                           skin-on Red potatoes




  sliced
         code                 description               pack         shelf   net wt       gross      case      variety             details
                                                        size          life    (lbs.)     wt (lbs.)   cube
                                                        (lbs.)



                         American Home Fries                                                                             Sliced 1/8” thick, peeled
     20169-15120                                        2/10          35        20         21.87      0.57
                         Sliced, 1/8”                                                                                    Russet potatoes



                         American Home Fries                                                                             Sliced 1/8” thick, peeled
     20169-15125                                        1/10          35        10         11.80      0.35
                         Sliced, 1/8”                                                                                    Russet potatoes



                                                                                                                         Sliced 5/8” to 3/4” thick,
     20169-15270         Hearty Cut Slice, 3/4”         2/10          35        20         21.87      0.57
                                                                                                                         peeled Russet potatoes



                                                                                                                         Sliced 1/4” thick slices,
     20169-34000         Skin-on Sliced, 1/4”           2/10          31        20         21.87      0.57
                                                                                                                         skin-on Russet potatoes



                                                                                                                         Sliced 1/4” thick slices,
     20169-15230         Red Skin Sliced, 1/4”          2/10          31        20         21.87      0.57
                                                                                                                         skin-on Red potatoes




  wedges and whole
         code                 description               pack         shelf   net wt       gross      case      variety             details
                                                        size          life    (lbs.)     wt (lbs.)   cube
                                                        (lbs.)



                                                                                                                         8-cut wedges from
                         Small Red Skin
     20169-12587                                        2/10          31        20         21.87      0.57               B-sized, skin-on
                         Wedges, 8-cut
                                                                                                                         Red potatoes



                                                                                                                         8-cut wedges from
                         Red Skin Wedges,
     20169-15870                                        2/10          31        20         21.87      0.57               A-sized, skin-on Red
                         8-cut
                                                                                                                         potatoes



                                                                                                                         4-cut wedges from
                         Quartered Red Skin
     20169-12590                                        2/10          31        20         21.87      0.57               B-sized, skin-on Red
                         Wedges
                                                                                                                         potatoes



                         Whole B Potato,                                                                                 Whole peeled, B-sized
     20169-15340                                        2/10          35        20         21.87      0.61
                         Peeled                                                                                          Russet potatoes




  Farm Fresh                                                     ™
                                                                                                                                                        ™




         code                 description               pack         shelf   net wt       gross      case      variety             details
                                                        size          life    (lbs.)     wt (lbs.)   cube
                                                        (lbs.)



                         Skin-On Shredded                                                                                Classic 3/16” wide,
     20169-30210                                         2/10         35        20         21.87      0.57
                         Hash Browns, 3/16”                                                                              skin-on Russet potatoes



                                                                                                                         Classic 3/16” wide,
                         Shredded Hash
     20169-83210                                         2/10         35        20         21.87      0.57               partially peeled Russet
                         Browns, 3/16”
                                                                                                                         potatoes



                         Skin-On Special Cut                                                                             Special 3/8” wide,
     20169-33210                                         2/10         35        20         21.87      0.49
                         Hash Browns, 3/8”                                                                               skin-on Russet potatoes



                                                                                                                         Special 3/8” wide,
                         Special Cut Hash
     20169-83230                                         2/10         35        20         21.87      0.49               partially peeled Russet
                         Browns, 3/8”
                                                                                                                         potatoes



                                                                                                                         Diced 1/2” x 1/2” x 3/4”,
     20169-80220         1/2” Diced                      2/10         35        20         21.87      0.49               partially peeled Russet
                                                                                                                         potatoes



                                                                                                                         Diced 1/2” x 1/2” x 3/4”,
     20169-90210         1/2” Skin-On Diced              2/10         35        20         21.87      0.49
                                                                                                                         skin-on Russet potatoes



                                                                                                                         Diced 3/4” x 3/4” x 1”,
     20169-91210         3/4” Skin-On Diced              2/10         35        20         21.87      0.49
                                                                                                                         skin-on Russet potatoes



                                                                                                                         Diced 1/2” x 3/4” x 1”,
     20169-71210         3/4" Red Skin Diced             2/10         35        20         21.87      0.49
                                                                                                                         skin-on Red potatoes



                                                                                                                         Diced
                         3/4" Large Red Skin
     20169-74210                                         2/10         35        20         21.87      0.49               1 1/2” x 3/4” x 1/2”,
                         Diced
                                                                                                                         skin-on Red potatoes



                         Skin-On Cottage Fries                                                                           Sliced 1/8” thick, skin-on
     20169-40230                                         2/10         35        20         21.87      0.49
                         Sliced, 1/8”                                                                                    Russet potatoes



                                                                                                                         Sliced 1/4” thick, skin-on
     20169-20210         Skin-On Sliced, 1/4”            2/10         35        20         21.87      0.49
                                                                                                                         Russet potatoes



                                                                                                                         Sliced 1/4” thick,
     20169-84210         Sliced, 1/4”                    2/10         35        20         21.87      0.49               partially peeled Russet
                                                                                                                         potatoes



                                                                                                                         Partially peeled Russet
     20169-63150         Mashed Pulp-Tote               120/15        21      1800         1857      .39x.39             potato pulp, no added
                                                                                                                         ingredients; tote



                                                                                                                         Partially peeled Russet
     20169-63152         Mashed Pulp                     2/15         21        30         30.99      0.60               potato pulp, no added
                                                                                                                         ingredients


  Farm Fresh™ Potatoes are available for Western Distribution only: AZ, CA, ID, MT, NM, NV, OR, UT, WA



©2014 Michael Foods, Inc. All Rights Reserved. POT100                                  michaelfoods.com                                    Simply Smarter. Simply Better.™
